Campbell, C. J.,
delivered the opinion of the court.
The statutes as to recording instruments pertaining to land, do not embrace conveyances by the state. Such conveyances are not within the terms or the spirit of those statutes. There cannot be a lien creditor of the state, and' commission of a fraud, in selling land a second time, is not predicable of the state; and any of its officers, clothed by law with power to sell its land, having exercised the power in the manner authorized, has no power to make another valid sale of the subject of the first.
The reason for the latter part of § 561 of the code is this: by acts of 1876 and 1878 the deeds of the auditor were required to be acknowledged, but no law required them to be recorded in the county in which the lands lie. The code of 1880 dispensed with the acknowledgment, and entitled, but did not require, them to be recorded. Section 1622 of the code provides that, “ copies of the record of auy writing, required or permitted to be recorded, . . shall, when certified, . . be received in evidence in all courts,” etc. Patents issued by the United States, or this state, may be recorded in the county in which the land is, but their effect, as vesting title in the patentee, is not dependent on that. All these instruments are made recordable, at the option of the person interested, that he may thereby preserve the evidence of his title by the public record of the county in which the lands may be, as well as by the original instrument.
The appellant, by her purchase from the state, acquired title, and was not bound to lodge her conveyance with the chancery clerk';' and the appellee acquired nothing by the conveyance afterwards made to her by inadvertence, and it should be canceled.
*403Decree reversed, demurrer overruled and cause remanded, with leave to defendant to answer within thirty days after the mandate herein shall be filed below, the answer to be as of the last term of the chancery court.